Citation Nr: 0939351	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pulmonary disability 
related to asbestos exposure, to include asbestosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from November 1954 to 
August 1957.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
determination of the VA Regional Office (RO) in Waco, Texas 
that denied service connection for asbestosis.

This case was remanded for further development by a decision 
of the Board in June 2007.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran had a military occupational specialty of 
vehicle mechanic in service.

2.  The Board finds that the appellant's military 
occupational specialty indicates that he was exposed to 
asbestos during service.


CONCLUSION OF LAW

In-service exposure to asbestos is consistent with the nature 
and circumstances of the Veteran's service.  38 U.S.C.A. 
§ 1154(a) (West 2002 & Supp. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009).  In this case, the threshold issue of whether 
the Veteran was exposed to asbestos in service is granted.  
Therefore, any notice error as to this aspect of the appeal 
may not be presumed to be prejudicial and is harmless. See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran has appealed the denial of service connection for 
asbestosis.  He asserts that while serving as a track vehicle 
mechanic Japan in the mid 1950s, he was exposed to asbestos 
in an enclosed machine shop which was winterized with 
asbestos blown insulation.  He maintains that particles of 
the insulation could be observed in sunlight and that he 
breathed this constantly.  

Here, the agency of original jurisdiction (AOJ) determined in 
its July 2009 supplemental statement of the case that there 
is no basis in the available evidence or record to confirm 
the appellant's exposure to asbestos during service.  The 
Board takes this to mean that the AOJ has rejected the 
appellant's assertion of exposure to asbestos during active 
duty. 

We disagree.  The provisions of 38 U.S.C.A. § 1154(a) have 
meaning in this instance.  The appellant served in the 1950s.  
His military occupational specialty was mechanic.  Nothing in 
the time frame or his military occupational specialty leads 
us to conclude that he was not exposed to environmental 
asbestos.  Moreover, his service records are not available, 
and it has been determined that they are unable to be 
reconstructed.  Under the circumstances, the Board concedes 
that exposure to asbestos is consistent with the nature and 
circumstances of the appellant's service.

Therefore, in response to the RO's conclusion in the 
supplemental statement of the case, the Board concludes that 
exposure to asbestos is reasonably demonstrated.  The appeal 
is granted to the limited extent that the appellant was 
exposed to asbestos during active duty.  However, this does 
not mean that he has a residual disability as a result of 
such exposure.  This aspect of the appeal is addressed in the 
remand that follows.


ORDER

The appellant was exposed to asbestos in service.


REMAND

The Veteran asserts that he had sustained exposure to 
asbestos in service and now has asbestosis or residual 
disability thereof for which service connection should be 
granted.  

As indicated previously, the Board remanded the claim in June 
2007 for further development of the evidence.  Among other 
things, the RO was requested to obtain a medical opinion 
regarding the existence of any asbestos-related disability 
and its probable onset.  It was requested that the examiner 
determine whether the Veteran had any asbestos-related 
findings, and indicate whether it was more likely than not, 
at least as likely as not, or less likely than not that any 
current lung condition was related to service, to include 
exposure to asbestos.  

The Veteran was afforded a VA examination in June 2009 
whereupon it indicated that the claims folder was not 
available for review.  The examiner noted asbestos exposure 
by history, and found that it was more likely than not that 
the Veteran had "asbestos effect" on chest X-ray and CAT 
scan.  It was found that his reported employment exposure did 
not produce any additional lung impairment.  The examiner 
concluded that it was not likely that the bronchospasm the 
appellant had suffered from in the past few years was due to 
service, and that it could have been related to a history of 
smoking and his new environment in Mexico where he currently 
resided.  After review of the claims folder and the Veteran's 
work history in July 2009, the examiner indicated that there 
was no change in the clinical report and findings.

The Board finds, however, that the VA examiner's opinion is 
inadequate.  It was found that there was objective evidence 
indicating exposure to asbestos.  However, no opinion was 
provided as to whether or not the asbestos-related findings 
were etiologically related to service, or likely of post 
service onset.  This case must therefore be returned to the 
VA physician for clarification and more definitive findings.

Accordingly, the case is REMANDED for the following actions:

1.  The case should be referred to 
the same VA physician (or to 
another VA examiner if that one is 
not available) who reviewed the 
Veteran's claims folder in July 
2009 for an addendum.  The claims 
folder must be made available to 
the examiner.  The examiner should 
provide an opinion as to a) whether 
it is at least as likely as not (50 
percent probability or better) the 
Veteran currently has any lung 
findings related to exposure to 
asbestos in service, or b) whether 
any asbestos-related disability or 
finding is more likely of post 
service onset and unrelated to 
asbestos exposure in service.  

In this regard, the VA examiner's 
attention is directed to the Master 
File for Asbestos Litigation which 
specifies the asbestos products the 
Veteran stated he was exposed to 
during his post service employment.  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean within the 
realm of possibility, rather that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

2.  The RO should ensure that the 
instructions requested above comply 
with this remand.  If a requested 
action is not taken or is 
deficient, it should be corrected. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue.  
If the benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


